Citation Nr: 0514722	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  94-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for organic heart 
disease. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 22, 1965, to 
September 19, 1977, and September 26, 1977, to September 19, 
1984.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  A December 2002 
decision of the Board determined that new and material 
evidence had been presented to reopen the claims for service 
connection for organic heart disease and hypertension.  The 
Board also determined that additional development was 
necessary with respect to the underlying merits of the issues 
of entitlement to service connection for organic heart 
disease and hypertension.  Under regulations issued after 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002), and 
effective in February 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  An internal development memorandum dated in December 
2002 requested that records from the Social Security 
Administration be obtained, and that the veteran be afforded 
VA examinations, to include opinions as to whether he had a 
current heart disorder or hypertension as a result of service

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit Court found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal." 

In light of the judicial precedent set forth above, the Board 
issued a remand in November 2003 to accomplish the 
development requested in the December 2002 memorandum.  The 
requested development has been substantially accomplished, 
and this case is now ready for appellate review.  


FINDING OF FACT

The weight of the evidence is against a conclusion that the 
veteran has a disability associated with organic heart 
disease or hypertension as a result of in-service 
symptomatology or pathology, and neither disorder was 
manifested within one year after separation from service.  


CONCLUSION OF LAW

Neither organic heart disease nor hypertension was incurred 
in or aggravated by service, and neither disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2004 letter, the RO advised the veteran of the 
substance of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2004 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
the December 2004 SSOC issued by the RO clarified what 
evidence would be required to establish service connection 
for organic heart disease and hypertension.  Further, the 
claims file reflects that the December 2004 SSOC contained 
the new reasonable doubt and duty-to-assist regulations 
codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

Service medical records indicate that the veteran's blood 
pressure in December 1971 was 140/100.  An electrocardiogram 
(EKG) performed in January 1982 revealed left axis deviation 
with left anterior hemiblock, which was noted to represent a 
borderline normal finding.  In October 1982, the veteran 
complained of severe chest pain, which he indicated began in 
June 1982.  The following month, the veteran was seen in the 
cardiology clinic with the impression listed as "probable 
non-cardiac chest pain."  In January 1983 the veteran 
complained of shortness of breath, headaches, and dizziness.  
His blood pressure readings were 110/70, 98/64, and 100/70.  
He was diagnosed with a bronchospasm.

The veteran reported to sick call in April 1983 with 
complaints of chest pain.  He had no difficulty breathing, 
and the pain did not radiate.  His blood pressure was 
124/100, and then 126/80 approximately 10 minutes later.  The 
assessment was of chest pain, "possibly cardiac (resolved at 
present)."  A cardiology consultation was planned, and the 
veteran was instructed to return for blood pressure checks 
for the next five days.  He was further instructed not to 
participate in physical training for the next 30 days, or 
until released by cardiology.  

Reports from treatment in the cardiology clinic in May 1983 
showed the veteran's blood pressure to be 110/70.  Following 
clinical evaluation of the veteran, the cardiologist's 
impression at that time was "r/o [rule out] esophageal 
disease", and that the complaints of chest pain represented 
"non-cardiac" pain.  Additional service medical records 
show blood pressure readings of 130/80, 118/76, 124/94, 
130/86, and 112/70.  The Medical Board examination completed 
in May 1984 shortly before separation from service did not 
reveal any cardiovascular disorders, and the veteran's blood 
pressure at that time was 128/88. 

The post-service evidence includes reports from a VA 
examination dated in February 1987.  At the time of the 
examination, the veteran's blood pressure was 110/80.  X-rays 
of his chest revealed an unremarkable heart and mediastinum.  
Outpatient treatment records dated in March 1988 reflect 
borderline-high to high blood pressure readings, to include a 
reading of 130/90.  In April 1988, the veteran reported a 
history of hypertension and complained of dyspnea on 
exertion.  His blood pressure was 120/90.  Additional VA 
outpatient treatment records reflect diagnoses of 
hypertension and arteriosclerotic heart disease in June 1989, 
and references to follow-up treatment for hypertension in 
December 1989.   

VA Medical Center records indicate that the veteran was 
hospitalized in April 1991 with complaints of chest pain, 
dizziness, and shortness of breath.  At discharge, his blood 
pressure was 178/110.  The examination of the heart revealed 
no murmur or gallop, and he had a regular heart rhythm.  An 
electrocardiogram (EKG) revealed left anterior hemiblock and 
a possible old lateral wall infarct.  A carotid ultrasound 
showed a small amount of hard plaque on the carotid arteries; 
however, the blood flow was normal.  The veteran was 
diagnosed with essential hypertension and chest pain, cause 
unknown.

The veteran was afforded a VA hypertension examination in 
June 1991, at which time the veteran reported a history of 
high blood pressure readings and taking medication to control 
such.  The veteran also reported that he had been told he 
might have heart disease.  He complained of chest pain at 
rest and sometimes on exertion.  Physical examination 
revealed an obese chest.  Breath sounds were fairly well 
heard as an occasional expiratory rale.  The veteran's heart 
was not clinically enlarged.  The point of maximum impulse 
was not located.  The examiner noted a regular heart rate and 
rhythm.  The veteran's heart sounds were within normal 
limits, and there was no murmur.  His blood pressure was 
noted as 141/82 sitting; 144/82 recumbent; and 151/87 
standing.  The examiner diagnosed arterial hypertension, 
treated and controlled.

The veteran was afforded a hearing before a local Hearing 
Officer in August 1992. He complained of chest pain, 
clamminess, dry mouth, and sweats.  He testified that he had 
been in receipt of SSA disability benefits since August 1989.  
He indicated that his chest pain and hypertension began in 
service. He reported receiving treatment during service, at 
Alamosa Community Hospital.  

A radiology report dated in August 1992 indicates that the 
veteran's heart was not enlarged.  It was noted that there 
was no acute process in the chest.  The veteran was afforded 
a VA examination in September 1992, which revealed his heart 
to be of normal size, rate, and rhythm.  The veteran's blood 
pressure was 118/80.  An EKG was essentially abnormal, with 
evidence of left anterior fascicular block. The examiner made 
no diagnosis of heart disease.

Treatment records from Alamosa Community Hospital were 
submitted to the RO in March 1994.  The records indicate that 
the veteran reported with complaints of chest pain in March 
1981.  Chest X-rays revealed that the left hemi-diaphragm was 
elevated, a finding that was noted to be of uncertain 
significance on a single examination.  The veteran's heart, 
great vessels, and pulmonary vasculature were within normal 
limits.  There was no evidence of any infiltrates or 
effusions.  There were no bony abnormalities.  A progress 
note indicated chest pain of unknown etiology, which was 
probably musculoskeletal.  The veteran's blood pressure was 
130/96, and the examiner noted "rule out" heart disease.

The records further include a report following a myocardial 
scan performed in April 1981, which revealed very slight 
decreased activity in the left anterior oblique view along 
the inferior posterior wall of the heart.  It was noted that 
in the absence of tomographic cuts of the region, the 
significance of the finding was not known. Again the 
impression was "probably normal."

VA outpatient treatment records received in June 1994 
included a medical report dated in December 1992 that 
indicated a history of chest pain since 1981.  The veteran 
reported continued intermittent chest pain, with no 
relationship to exertion. At the time of examination, his 
blood pressure was 116/80.  His chest was symmetric and his 
heart's point of maximal impulse was impalpable.  He had 
regular heart rhythm with no murmur or gallop.  The examiner 
diagnosed the veteran with paroxysmal transient complete 
atrioventricular block with syncope, suspected due to 
ischemic heart disease.  The veteran was also diagnosed with 
a history of hypertension.

Evidence received subsequent to the December 2002 Board 
decision includes reports from a July 1998 disability 
examination that showed the veteran's resting blood pressure 
to be 140/70 and an essentially normal cardiovascular 
examination.  

Also of record are reports from the VA examination conducted 
in April 2004 addressing the matter of the relationship 
between a cardiovascular disorder and hypertension, and 
military service.  The physician who conducted this 
examination stated that the claims file had been reviewed, 
and specifically indicated that the service medical records 
had been examined.  The cardiac testing included an 
echocardiogram which revealed a normal sinus rhythm, no 
evidence of significant pericardial effusion, concentric left 
ventricular hypertrophy, and a normal left ventricular 
systolic function with an estimated ejection fraction of 76 
percent.  A Persantine myocardial perfusion scan revealed 
mild Persantine-induced myocardial ischemia and normal left 
ventricular wall motion, with an estimated ejection fraction 
of 58 percent.  

Following the April 2004 examination, the diagnoses were 
"[h]ypertension controlled on medication" and "[h]istory 
of chest pains with no evidence of any coronary artery 
disease."  The physician commented as follows: 

Based on the review of his service 
medical records in the C[laims] file, 
there was no evidence that this veteran 
had any history of hypertension or heart 
disease before entering in to military 
service or while he was in service.  It 
is my opinion that [the veteran's] 
current history of chest pains was not 
likely incurred in the military service.  
Also, his hypertension condition was not 
incurred while he was in service.  He was 
diagnosed as having hypertension after 
discharge from military service in 1988.  
While he was in the service[,] this 
veteran had been evaluated by a 
cardiologist during November of 1982 and 
May of 1983 and was diagnosed [with] 
noncardiac chest pain and probably 
esophageal disease.  The veteran was 
diagnosed with an active duodenal ulcer 
on 09/04/75, which was confirmed by upper 
GI series.  So it is my opinion this 
veteran did not have any heart condition 
while he was in the military service.  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year after separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the pertinent legal criteria to the facts summarized 
above, the record reveals no objective medical evidence or 
opinion linking a current heart disability or hypertension to 
in-service symptomatology or pathology.  The only medical 
evidence addressing the relationship between a current 
cardiovascular disorder or hypertension and service, the 
opinion following the April 2004 VA examination, specifically 
found that it was "not likely" that his current history of 
chest pain was incurred during service, and that the 
hypertension currently shown was not incurred while he was in 
service.  

While the Board recognizes the evidence of symptoms of chest 
pain and cardiac evaluations during service, the VA physician 
who conducted the April 2004 VA examination reviewed this 
evidence and stated that it was his opinion that these 
records did not demonstrate a heart disability while he was 
in the service.  This opinion was supported by the fact that 
the cardiologic evaluations during service, as set forth in 
the previous section, attributed the veteran's chest pain to 
non-cardiac factors, to include those associated with the 
veteran's digestive system.  Also supporting this opinion is 
the fact that the examination conducted in May 1984 shortly 
before separation from service did not reflect a chronic 
disability associated with hypertension or a cardiovascular 
disorder.  

The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has a cardiovascular disorder and hypertension that is in 
some way related to his military experience.  However, he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
In short therefore, the Board finds that the probative value 
of this positive evidence is outweighed by the negative 
evidence of record, in particular the opinion following the 
April 2004 VA examination.  


ORDER

Entitlement to service connection for organic heart disease 
is denied.  

Entitlement to service connection for hypertension is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


